626 N.W.2d 394 (2001)
Alexander BOLT, Plaintiff-Appellant,
v.
CITY OF LANSING, Defendant-Appellee.
Docket No. 115739, COA No. 192944.
Supreme Court of Michigan.
May 15, 2001.
On order of the Court, leave to appeal having been granted and this case having been briefed and orally argued by the parties, the order of July 10, 2000, which granted leave to appeal is VACATED and leave to appeal is DENIED because we are no longer persuaded the questions presented should be reviewed by this Court.
WEAVER, J. (dissenting).
I dissent from the order because I believe this important taxpayers' rights case warrants an opinion. I disagree with the Court of Appeals holding that our first opinion in this matter was entitled only to prospective application. Further, I agree with the conclusion made by then-Judge Markman in his dissenting opinion that effective enforcement of the Headlee Amendment requires that the city of Lansing taxpayers receive full refunds of the illegally collected rain taxes.
MARKMAN, J., not participating.